t c memo united_states tax_court elizabeth b kelly petitioner v commissioner of internal revenue respondent docket no filed date stephen j dunn for petitioner a gary begun and robert d heitmeyer for respondent memorandum findings_of_fact and opinion paris judge petitioner brings this case seeking review of respondent’s decision to deny petitioner relief from joint_and_several_liability under section with respect to income 1section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure taxes of dollar_figure and dollar_figure for tax years and respectively findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the state of michigan at the time the petition was timely filed despite the fact that two notices of filing of the petition and right to intervene were served on sean kelly mr kelly at his last_known_address on march and date respectively and that notice was also sent to his counsel on date mr kelly did not intervene and did not participate in the trial petitioner received a bachelor’s degree in social science from michigan state university in during college petitioner began dating mr kelly and they partied a lot together petitioner and mr kelly married in petitioner testified that she noticed mr kelly’s heavy drinking before and during the early years of her marriage she also developed an alcohol dependence after college petitioner worked in various sales assistant positions in petitioner started working with mr kelly at a brokerage and investment services company portfolio analytics 2petitioner and sean kelly’s mr kelly tax_return reflected a mathematical error of dollar_figure the correct amount should be dollar_figure inc portfolio petitioner was portfolio’s office administrator who kept records managed the office and provided client services notwithstanding her low-ranked position in contrast to that of her husband who was a marketing consultant petitioner had an ownership_interest in portfolio an s_corporation in mr kelly and his parents joseph and suzanne kelly incorporated epc consulting inc epc consulting a corporation that structured early retirement plans of teachers on the west coast mr kelly’s father spun off epc consulting from epc management a company he founded to give mr kelly control_over a specific geographic area while epc management continued to render services to its clients on the east coast mr kelly managed epc consulting’s daily operations in petitioner and mr kelly jointly purchased a home in milford michigan valued at approximately dollar_figure petitioner was a signatory to the mortgage after petitioner and mr kelly had been married for over years and had three children they became estranged mr kelly was strong willed and very opinionated during their marriage mr kelly drank heavily and developed a substance abuse problem by petitioner realized that mr kelly had a substance abuse problem and that he had begun to spend more time in detroit and canada frequenting multiple establishments commonly referred to as gentlemen’s clubs she felt humiliated by her husband’s patronage of those clubs by or mr kelly’s excursions would last for several nights and his recovery afterwards would extend for a long period during which he would lie on the couch immobilized his substance abuse had adversely affected his work at epc consulting and eventually led him to seek medical treatment for his addictions in mr kelly’s alcoholism also strained the already tenuous business relationship between his parents and him his parents disapproved of mr kelly’s extravagant expenses charged to the business’ account including his first-class airline flights limousine rentals lengthy stays at luxury hotels dining at high-end restaurants and use of the corporate credit card for personal expenses_incurred at gentlemen’s clubs--many of which he failed to reimburse an altercation between mr kelly and his sister further inflamed his parents although he knew that his sister was pregnant mr kelly aggressively pushed her around when she confronted him about the personal expenses he charged to the business account immediately after the incident his sister had a miscarriage neither petitioner nor their children witnessed this physical altercation and mr kelly never used this incident to intimidate petitioner because of those problems mr kelly’s parents decided to buy him out of epc consulting and structured the buyout as a severance plan mr kelly was supposed to receive per the severance release and stock purchase agreement4 severance agreement dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively in mr kelly actually received a payment of dollar_figure consisting of a dollar_figure severance payment and a dollar_figure reimbursement for additional expenses in mr kelly actually received a severance payment of dollar_figure because his anticipated payment was reduced by a partial advance from his payment although the payments were made to him individually mr kelly indicated on his and tax returns that the payments were 3petitioner submitted into evidence two agreements which mr kelly and his parents entered into on the same day date the first agreement states that mr kelly would be hired and paid as a consultant the second agreement severance release and stock purchase agreement severance agreement states that joseph d kelly suzanne kelly and timothy bell would each pay mr kelly dollar_figure in exchange for his epc consulting stock in addition to making severance payments to him 4the severance agreement contained a chart setting forth when mr kelly would receive his severance epc consulting often diverged from the payment schedule for example mr kelly received an overpayment of dollar_figure in tax_year and this payment was deducted in the subsequent year 5although mr kelly was supposed to receive under the severance agreement a payment of dollar_figure in mr kelly requested that joseph kelly suzanne kelly and mr bell advance that payment by borrowing the funds from a bank consequently the and payments were reduced by the borrowed amount finance fees and interest 6this severance payment was reduced by dollar_figure because mr kelly was overpaid in the previous year income of sean kelly l l c these payments were significantly more than mr kelly earned at portfolio and constituted most of the income petitioner and mr kelly reported on their joint returns for and petitioner knew of the agreement and the actual amount of each payment although mr kelly deposited the funds in his own account he transferred funds to their joint account whenever petitioner so requested throughout the marriage petitioner was responsible for paying the household expenses petitioner paid the monthly mortgage payment of dollar_figure the monthly utility bill of dollar_figure the monthly car payment of dollar_figure for the three cars petitioner and her children drove and the monthly payment for mr kelly’s corvette the yearly private high school tuition of dollar_figure-dollar_figure for one of their children and the yearly michigan state university tuition of dollar_figure for their oldest child in addition petitioner and mr kelly had kept a horse training and boarding venture that operated as the double k ranch l l c and reported over dollar_figure in losses for tax years and petitioner kept one of the horses after she separated from mr kelly despite their substantial income petitioner knew as early as that she and her husband faced financial woes petitioner and mr kelly often were not able to afford their children’s tuition they had bad credit could not get a credit card and had to rely on the corporate credit card epc consulting provided to pay their personal expenses petitioner was responsible for providing information and documents to her and mr kelly’s accountant and writing the checks to pay their federal_income_tax throughout the marriage for tax_year sec_2001 sec_2002 and petitioner and mr kelly filed joint federal_income_tax returns reporting balances due to pay those balances petitioner signed and remitted checks written against her and mr kelly’s joint checking account as they had done for previous tax years petitioner and mr kelly hired an accountant to prepare their joint federal_income_tax returns for and the returns reported all of the gross_income that petitioner and mr kelly each earned from portfolio in and petitioner and mr kelly were both employees of portfolio in and each spouse received forms w-2 wage and tax statement from portfolio for and their and returns also reported the substantial severance payments as self-employment_income and the deductible losses petitioner received as flowthrough items from portfolio for the tax_year petitioner and mr kelly filed a joint federal_income_tax return reporting total income of dollar_figure a tax_liability of dollar_figure and payment of dollar_figure on the basis of those figures petitioner and mr kelly actually owed dollar_figure for the tax_year in portofolio withheld only dollar_figure of the total income dollar_figure was attributable to mr kelly’s severance payment dollar_figure was petitioner’s wage income from portfolio and dollar_figure was mr kelly’s wage income from portfolio most of the tax petitioner and mr kelly owed was attributable to the severance payment nonetheless petitioner and mr kelly did not set_aside any of the severance payment to pay the tax due on the payment however to partially offset the income attributable to the severance payment petitioner and mr kelly claimed a loss of dollar_figure from portfolio for tax_year petitioner and mr kelly untimely filed a joint federal_income_tax return reporting total income of dollar_figure a tax_liability of dollar_figure an estimated_tax penalty of dollar_figure and a balance due of dollar_figure of the total income dollar_figure was attributable to mr kelly’s severance payment dollar_figure was petitioner’s wages from portfolio and dollar_figure was 7petitioner and mr kelly erroneously calculated and reported dollar_figure on their tax_return 8on their tax_return they deducted dollar_figure of sean kelly l l c ’s expenses from the payments joseph and suzanne kelly and timothy bell made 9petitioner and mr kelly indicated on their return that the severance payment was the sole income of sean kelly l l c they then reported a net profit of dollar_figure after deducting expenses of dollar_figure from the gross_income of sean kelly l l c they further deducted from the severance payment dollar_figure of losses_incurred in their horse venture mr kelly’s wages from portfolio in portfolio withheld dollar_figure of their total wage income of dollar_figure they did not include a tax payment with their delinquent_return however petitioner and mr kelly did partially offset the income attributable to the severance payment with the loss portfolio distributed to petitioner and the loss incurred from their horse venture mr kelly received the last severance payment in tax_year petitioner knew the tax balances due for and because mr kelly showed petitioner the returns the accountant had prepared petitioner contends that she agreed to sign the their federal_income_tax return because mr kelly had agreed to pay the balance due petitioner provided the same reason for her signing of their federal_income_tax return even when their federal tax balance remained outstanding at that time however the balances due were never paid prompting respondent to file tax_liens against petitioner and mr kelly for the outstanding balances due on their and returns on july and date respectively although two notices of federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the and tax_liabilities were sent to petitioner and mr kelly on july and on date respectively neither of them requested a collection_due_process_hearing in mr kelly had a relapse and began to drink again after observing mr kelly’s relapse petitioner recognized her own alcohol addiction and began to attend alcoholics anonymous meetings her recovery led her to make a commitment to move out of the house and improve herself nonetheless petitioner and mr kelly filed a joint tax_return failing to report income of dollar_figure from portfolio for tax_year causing a notice_of_deficiency to be issued to resolve this deficiency they filed an amended_return on date reporting offsetting losses from portfolio suspended from prior years in petitioner was laid off from portfolio the record does not indicate whether petitioner sold her portfolio_stock petitioner did not file a joint or separate_return for the tax_year because she did not earn any income for that year the record does not indicate whether mr kelly filed a separate_return for during january and date petitioner received dollar_figure from mr kelly to pay their expenses including their mortgage payments in arrears petitioner did not use any of that money to pay their joint tax_liability for the tax_year or petitioner was unemployed until the end of date in date at the direction of his business partners mr kelly sought treatment again for his alcoholism on date respondent received from petitioner a form_8857 request for innocent spouse relief for tax years and on date respondent issued a determination denying petitioner relief from joint_and_several_liability under sec_6015 c and f because petitioner failed to meet the requirements for relief under sec_6015 the notice_of_determination explained that petitioner did not request relief before the expiration of years from the date of the first collection action taken against her for the tax years at issue in response petitioner timely filed her petition seeking review of respondent’s denial of equitable relief under sec_6015dollar_figure when petitioner submitted her form_8857 in date she reported her gross_income as dollar_figure per year and her expenses as dollar_figure per year for two adults and one child the two adults identified on petitioner’s form_8857 were petitioner and her adult daughter a college graduate who was employed as a substitute teacher petitioner acknowledged on form_8857 that she and mr kelly had trouble paying bills during and because their expenses equaled or exceeded their income petitioner also stated on that form that she was employed on 10though respondent’s determination denied her relief under sec_6015 c and f petitioner seeks relief only under subsec f date and mr kelly had not worked for a long time petitioner did not physically separate from mr kelly until date when she moved out of their home in date petitioner timely filed a return with the status of married_filing_separately in date the appeals_office reconsidered petitioner’s request for relief under sec_6015 on date petitioner submitted form 433-a collection information statement for wage earners and self-employed individuals reporting income and expenses that were different from what she had reported on her form_8857 in date the form 433-a reflected that per year her gross_income was dollar_figure and her expenses were dollar_figure petitioner attached to the form 433-a bank statements for consecutive months and three pay stubs stating that she received dollar_figure dollar_figure and dollar_figure on february march and date respectively for each of those consecutive months petitioner’s total deposits always exceeded the wages she received petitioner’s date bank statement indicates that petitioner made a total deposit of dollar_figure consisting of a dollar_figure cash deposit on date and two check deposits of dollar_figure and dollar_figure on january and respectively petitioner’s date bank statement indicates that petitioner deposited dollar_figure in cash on date and two checks for dollar_figure and dollar_figure on february and respectively petitioner’s date bank statement indicates that petitioner made a deposit of dollar_figure partly in cash and partly by check on march a check deposit of dollar_figure on march and a check deposit of dollar_figure on march petitioner’s bank statements reflect monthly expenses including dollar_figure for dish network dollar_figure for verizon wireless and over dollar_figure of expenses for the horse of which she retained possession after she left her and mr kelly’s home in date although petitioner testified that she currently has no retirement account and her form 433-a reflects the same she reported on her tax_return an ira account at charles schwab co inc despite petitioner’s testimony that she had been driving a saturn for years the record indicates that she drove a ford in and does not state that that car had been repossessed she stated on form_8857 that she and her husband were in arrears with their car payments as of date mr kelly was evicted from the home in which he and petitioner once lived and his corvette which he had purchased new in had been repossessed on date the circuit_court for oakland county michigan issued a judgment of divorce after mr kelly failed to participate in the proceedings opinion the court must decide whether petitioner is entitled to relief under sec_6015 under sec_6013 a husband and wife filing a joint_return are jointly and severally liable for all tax for the taxable_year including interest petitioner claims that she is entitled to relief under sec_6015 from the tax_liability reported on the joint tax returns she and mr kelly filed for tax years and sec_6015 relieves a spouse of joint_and_several_liability in three situations if the spouse did not know or have reason to know of a tax_deficiency when the return was signed and satisfies other conditions if a divorced or separated spouse seeks to limit individual liability to the portion of the deficiency attributable to him or her and in the case of a deficiency or of tax shown on a return but not paid if it is inequitable to hold the spouse liable for the tax see sec_6015 c and f respectively this last provision found in sec_6015 applies only if relief is unavailable to the taxpayer under the other two provisions because petitioner and mr kelly’s tax_liabilities are attributable to nonpayment of tax as shown on the and tax returns petitioner could not have obtained relief under sec_6015 or c see sec_6015 c see also 120_tc_137 she seeks relief instead under sec_6015 standard of review the commissioner may grant equitable relief from joint_and_several_liability if he finds that taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax and if relief is not otherwise available under sec_6015 or c the court’s determination is made in a trial de novo see 132_tc_203 in cases brought under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review see id petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a the court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 see sec_6015 therefore the court may consider evidence introduced at trial which was not included in the administrative record both parties submitted evidence at trial which was not available to respondent’s appeals officer the court has considered all relevant evidence in making its determination threshold requirements under revproc_2003_61 sec dollar_figure under sec_6015 the commissioner decides whether to grant relief according to procedures the secretary has prescribed these procedures have been described in revproc_2003_61 2003_2_cb_296 under sec_6015 and f the court will consider all relevant facts and circumstances in determining whether petitioner is entitled to relief as explained in revproc_2003_61 sec_4 c b pincite- in order for the commissioner to provide relief under sec_6015 the requesting spouse must satisfy all of the following threshold conditions the requesting spouse must have filed a joint_return for the taxable years for which relief is sought the requested relief must not have been available to the requesting spouse under sec_6015 or c assets must not have been transferred between the spouses as part of a fraudulent scheme by the spouses to hide income or avoid tax the nonrequesting spouse must not have transferred disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return for reasons set forth the court finds that petitioner satisfies these threshold requirements for equitable relief respondent denied petitioner relief under sec_6015 on the threshold ground that her request was untimely the court however has recently held that sec_1_6015-5 income_tax regs imposing the 2-year limitation period in which to request relief is an invalid interpretation of sec_6015 see hall v commissioner t c ___ dollar_figure this factor is not dispositive of the outcome of this case safe_harbor requirements under revproc_2003_61 sec dollar_figure under the safe_harbor of revproc_2003_61 sec_4 c b pincite a spouse who has met the threshold requirements of revproc_2003_61 sec_4 will ordinarily be granted relief with respect to an underpayment of income_tax reported on a joint_return if all of the following three elements are satisfied on the date of the request for relief the requesting spouse is divorced or separated from the other spouse or has not been a member of the same household at any time during the preceding months on the date the requesting spouse signed the joint returns the requesting spouse had no knowledge or reason to know that the requesting spouse would not pay the 11in hall v commissioner t c ___ this court adhered to its decision in 132_tc_131 which had been reversed by the court_of_appeals for the seventh circuit see 607_f3d_479 7th cir appeal here lies to the court_of_appeals for the sixth circuit see 54_tc_742 affd 445_f2d_985 10th cir income_tax_liability and the requesting spouse will suffer economic hardship if relief is not granted petitioner met the first requirement because she separated from mr kelly at the time of filing the petition and they were divorced when trial ended nonetheless she failed to satisfy the other requirements petitioner failed to meet the second requirement because she had knowledge or reason to know that mr kelly would not or could not pay the tax_liability shown on the return petitioner had actual knowledge of all items specifically the severance payments on the and returns mr kelly showed petitioner the returns reporting tax balances due according to petitioner she agreed to sign the returns because her husband promised that he would pay the tax balances due petitioner testified that she believed that mr kelly either could be entrusted to carry out the task or had the means to pay the taxes owed nevertheless petitioner failed to prove that it was reasonable for her to believe that mr kelly would carry out the task of paying the tax for and of petitioner and mr kelly petitioner was the one responsible for handling the finances and writing the checks to pay their tax for tax_year sec_2001 sec_2002 and on the evidence petitioner presented such as mr kelly’s drug and alcohol addictions and his erratic behavior the court does not find that petitioner had reason to believe when she signed the joint returns for and that mr kelly would pay the reported income_tax liabilities when petitioner filed her request for innocent spouse relief she acknowledged that she and mr kelly had experienced financial problems that made it difficult to pay their basic household expenses let alone their tax_liabilities a requesting spouse’s knowledge of marital financial difficulties may deprive the requesting spouse of reason to believe that the nonrequesting spouse will pay the tax_liability see eg stolkin v commissioner tcmemo_2008_211 moreover petitioner is an educated person with over years of experience in the financial industry advising others how to invest their money surely petitioner had reason to realize that their finances were likely to prevent mr kelly from paying their tax in addition petitioner had knowledge of the severance payments mr kelly received in and and apparently made no effort to insist on a tax payment when they had access to those large amounts of cash last petitioner failed to satisfy the third element required under the safe_harbor provision the court must consider whether holding petitioner liable for the tax would create an economic hardship for her economic hardship is defined as the inability to meet reasonable basic living_expenses see sec_301_6343-1 proced admin regs petitioner bears the burden of proving that paying these tax_liabilities would cause her an economic hardship petitioner contends that her monthly income barely satisfies her expenses much less allows her to pay her tax_liabilities she fails to carry her burden_of_proof in that regard on the basis of the bank statements petitioner provided it appears that her monthly income exceeds the amount she reported on form 433-a contrary to her testimony her assets include portfolio_stock and an ira at charles schwab co inc she has not shown which of the monthly expenses listed on her form 433-a qualify as reasonable basic living_expenses relief under revproc_2003_61 sec dollar_figure if relief is not available under revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth a list of factors that the irs considers in determining whether to grant relief these factors are marital status economic hardship knowledge or reason to know nonrequesting spouse’s legal_obligation significant benefit good-faith effort to comply with tax laws spousal abuse and mental or physical health no single factor will be determinative in any particular case and each is weighed appropriately as already discussed petitioner’s knowledge or reason to know that her spouse would not pay the liabilities and her lack of economic hardship would weigh against granting relief the court then considers the following factors to decide whether petitioner is entitled to equitable relief nonrequesting spousal’s legal_obligation under revproc_2003_61 sec_4 a iv c b pincite one factor is whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement however if the requesting spouse knew or had reason to know when the agreement was entered into that the nonrequesting spouse would not pay the liability then this factor will not weigh in favor of relief see id although mr kelly was held liable under the divorce decree for the tax_liabilities for the tax years and petitioner failed to demonstrate that when the decree was entered into she had reason to believe that he would pay them according to petitioner’s testimony mr kelly was facing economic hardship and emotional turmoil mr kelly neglected to participate in the divorce proceeding causing the circuit_court to enter a default judgment therefore this factor will not weigh in favor of relief significant benefit it is considered a negative factor if the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability petitioner used mr kelly’s severance payments to support her lifestyle petitioner’s gross_income for and was dollar_figure and dollar_figure respectively but the mortgage payments alone on the home she shared with mr kelly were dollar_figure per year add to this the dollar_figure per month spent on car payments and thousands of dollars per year on private schooling groceries cable television horse expenses and other expenses it is clear that petitioner greatly benefited from the failure to pay the joint income taxes the court concludes that this factor weighs against granting petitioner relief under sec_6015 from the and tax_liabilities compliance with tax laws another factor is whether petitioner has made a good-faith effort to comply with the federal tax laws in the succeeding years the record is incomplete as to whether petitioner made a good-faith effort to comply with the federal tax laws in or in she made a good-faith effort when she timely filed a return on the record as a whole the court concludes that this factor is neutral abuse the revenue_procedure considers spousal abuse as a factor to determine whether a spouse is entitled to relief under sec_6015 a history of abuse by the nonrequesting spouse may mitigate the negative effect of a requesting spouse’s knowledge or reason to know petitioner does not argue that mr kelly physically abused her instead she contends that she was subjected to emotional abuse under mr kelly’s controlling behaviors and his addictions this court has held that mental and emotional abuse could mitigate the negative effect of a requesting spouse’s knowledge or reason to know see nihiser v commissioner tcmemo_2008_ the court finds that petitioner in her interactions with her husband was not subjected to such emotional abuse this court has hesitated as it does here to find such abuse where the marital conflict has been understandably distressing but does not significantly alter a requesting spouse’s behavior see sjodin v commissioner tcmemo_2004_205 finding that a nonrequesting spouse’s controlling and secretive nature did not rise to the level of abuse necessary to weigh as a factor in a requesting spouse’s favor vacated and remanded on another issue 174_fedappx_359 8th cir ewell v commissioner tcmemo_1988_265 finding no abuse where the nonrequesting spouse was domineering but inflicted no physical abuse or mental intimidation mr kelly may have abused illegal substances but there is no evidence that he threatened or intimidated petitioner or their children was verbally violent toward them or behaved in an abusive manner towards others in front of petitioner or their children this factor is neutral because petitioner has not shown that mr kelly’s actions negate or mitigate the negative effect of petitioner’s knowledge or reason to know that mr kelly would fail to pay the and tax_liabilities other factors petitioner contends that revproc_2003_61 supra fails to mention the most significant factor which is that petitioner did not know of her right to file a return with the status of married_filing_separately or the consequences of filing a joint income_tax return in evaluating whether to grant relief under sec_6015 the court can weigh all relevant factors regardless of whether the factor is listed in revproc_2003_61 sec_4 after considering the factor which petitioner proffered the court does not find that it weighs in favor of granting her relief on the basis of the level of petitioner’s education the amount of her control_over the filing of the tax returns and her extensive communication with the tax preparer the court finds this argument unpersuasive even if petitioner did not have a comprehensive understanding of tax laws she had reason to know of her joint_and_several_liability for the taxes shown on the joint returns see beatty v commissioner tcmemo_2007_167 additionally the court infers that petitioner failed to satisfy any of her and mr kelly’s and tax_liabilities when she had control_over a large sum of money there is no evidence that in petitioner ever insisted on the payment of their income_tax_liability of dollar_figure when petitioner and mr kelly received the severance payment of dollar_figure nor was any of the dollar_figure she received from mr kelly in applied towards their tax_liabilities for and petitioner instead spent the dollar_figure for other purposes the court infers from her actions that she was indifferent to her own responsibility to satisfy the and tax_liabilities of the eight factors only one supports granting relief to petitioner nonetheless this test cannot be mechanically conducted after considering all the factors and circumstances this court determines that petitioner is not entitled to relief under sec_6015 petitioner’s knowledge derived from her intimate involvement in the financial matters of the marriage her knowledge of her husband’s extravagant spending habits and substance abuse and her knowledge of the protracted decline of the marriage should have put her on notice that relying on mr kelly to pay the outstanding taxes owed on their joint federal tax returns would be a poor choice conclusion for the reasons stated above petitioner is denied equitable relief from joint_and_several_liability under sec_6015 the court has considered the remaining arguments of both parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
